Name: Commission Regulation (EEC) No 3316/90 of 16 November 1990 amending Regulation (EEC) No 2858/90 as regards the fixing of the indicative ceiling for certain products in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 90 Official Journal of the European Communities No L 318/23 COMMISSION REGULATION (EEC) No 3316/90 of 16 November 1990 amending Regulation (EEC) No 2858/90 as regards the fixing of the indicative ceiling for certain products in the beef and veal sector again increase the indicative ceiling for these products on the basis of the expected trend in demand in Spain ; whereas to this end Regulation (EEC) No 2858/90 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 and 85 (3) thereof, Whereas Commission Regulation (EEC) No 4026/89 of 22 December 1989 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector for 1990 ('), as last amended by Regu ­ lation (EEC) No 3147/90 (2), fixes the indicative ceilings for 1990 for imports into Spain of live animals and fresh or chilled meat from the Community as constituted at 31 December 1985 at 55 000 head and 9 000 tonnes respecti ­ vely ; whereas the said quantities were raised by Commis ­ sion Regulation (EEC) No 2858/90 of 3 October 1990 amending the indicative ceilings provided for in Regula ­ tion (EEC) No 4026/89 under the supplementary trade mechanism (STM) applicable to the beef and veal sector (3) ; Whereas, in order to ensure the supply of fresh or chilled meat on the Spanish market, provision should be made to HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 2858/90, * 12 000' is replaced by '15 000'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 382, 30 . 12. 1989, p. 62. 0 OJ No L 302, 31 . 10 . 1990, p. 44. (3) OJ No L 274, 4. 10 . 1990, p. 8 .